     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 1 of 104

 1
     Kim R. Lepore, Esq. (AZ Bar #019130)
 2   klepore@zbslaw.com
     Joseph J. Tirello, Esq. (AZ Bar #033371)
 3   jtirello@zbslaw.com
     ZIEVE, BRODNAX & STEELE, LLP
 4   3550 North Central Avenue, Suite 625
     Phoenix, AZ 85012
 5   Phone: (602) 282-6188
     Attorneys for Defendants Bayview Loan Servicing, LLC and The Bank Of New York
 6   Mellon fka The Bank Of New York, As Trustee For The Certificateholders Of The
     CWALT, Inc., Alternative Loan Trust 2007-17CB Mortgage Pass-Through Certificates,
 7   Series 2007-17CB
 8                                  UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF ARIZONA
10
      Ronald Wolfson,                                  Case No. CV-17-8258-PCT-DWL
11

12
                       Plaintiff,
                                                       DEFENDANTS’ MOTION FOR
              vs.                                      SUMMARY JUDGMENT OR, IN THE
13                                                     ALTERNATIVE, PARTIAL
      Bayview Loan Servicing, LLC and The              SUMMARY JUDGMENT
14    Bank Of New York Mellon fka The Bank
      Of New York, As Trustee For The
15    Certificateholders Of The CWALT, Inc.,
      Alternative Loan Trust 2007-17CB
16    Mortgage Pass-Through Certificates,
      Series 2007-17CB,
17
                       Defendants.
18

19

20           Defendants Bayview Loan Servicing, LLC (“Bayview”) and The Bank Of New York
21 Mellon fka The Bank Of New York, As Trustee For The Certificateholders Of The CWALT,

22 Inc., Alternative Loan Trust 2007-17CB Mortgage Pass-Through Certificates, Series 2007-

23 17CB (“BONYM”) (collectively, “Defendants”), respectfully request that the Court enter

24 summary judgment in favor of Defendants. There is no genuine issue as to any material fact

25 associated with the counts in Plaintiff’s First Amended Complaint (“Complaint”).

26 Defendants are, therefore, entitled to entry of judgment as a matter of law.

27

28

                                                 -1-
     File # 17003357                                          MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 2 of 104

 1           This motion is supported by the following Memorandum of Points and Authorities, the
 2 exhibits attached hereto, and all of the pleadings on record, all of which are incorporated

 3 herein by reference.

 4                     MEMORANDUM OF POINTS AND AUTHORITIES
 5                                       INTRODUCTION
 6           This action arises out of foreclosure proceedings concerning Plaintiff’s personal
 7 residence located at 1716 Tatum Place, Prescott, AZ 86301, and legally described as

 8           LOT 394, OF CLIFF ROSE UNIT 6, ACCORDING TO THE PLAT OF
 9           RECORD IN THE OFFICE OF THE COUNTY OF RECORDER OF
10           YAVAPAI COUNTY, ARIZONA IN BOOK 44 OF MAPS, PAGE 6
11 (the “Subject Property”). Plaintiff is determined to improperly and without any legal basis,

12 stall and delay this foreclosure despite not paying on his loan for almost 9 years. First, he

13 filed for Chapter 7 Bankruptcy protection. Then, he filed a state court action wherein he

14 challenged Defendant BONYM’s right to foreclose. Plaintiff lost that challenge at the state

15 court level and he appealed to the Arizona Court of Appeals, who affirmed the dismissal of

16 his Complaint. In doing so, the Court of Appeals specifically stated that Defendant BONYM

17 is owed the outstanding balance under the promissory note and Deed of Trust at issue in this

18 case as a result of Plaintiff’s default. (Ex. 3 at ¶11.) The Court of Appeals also addressed

19 Plaintiff’s claims under Arizona Revised Statutes (“ARS”) section 33-420, and held that the

20 Assignment from MERS was not void and did not contain any material misrepresentations.

21 (Ex. 3 at ¶¶13-15.)

22           In this action, Plaintiff is again challenging Defendant BONYM’s right to foreclose
23 despite the appellate court decision. Defendants are entitled to summary judgment because

24 most of Plaintiff’s claims are barred by the doctrines of claim preclusion and res judicata.

25 Additionally, the remaining claims fail because Plaintiff has not demonstrated a genuine

26 issue of material facts and Defendants are entitled to judgment as a matter of law.

27

28

                                                 -2-
     File # 17003357                                         MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 3 of 104

 1                                     STATEMENT OF FACTS
 2            On or about May 11, 2007, Plaintiff executed and delivered to non-party Quicken
 3 Loans Inc., (“Quicken”), a promissory note in the amount of $272,000.00 (the “Note”). (Ex.

 4 1 at ¶6, Ex. A; Doc. 33 at ¶11.) The Note is endorsed in blank and BONY is the current

 5 holder of the Note. (Ex. 1 at ¶7.) To secure the indebtedness under the Note, Plaintiff

 6 executed and delivered to Mortgage Electronic Registration Systems, Inc. (“MERS”), as

 7 nominee for Quicken, a Deed of Trust (the “Deed of Trust”). The Deed of Trust was

 8 recorded on May 21, 2007 as instrument number 4138770, in book 4508, page 240, in the

 9 Official Records of Yavapai County and encumbers the Subject Property.1 (Ex. 1 at ¶8, Ex.

10 B.) The Note and Deed of Trust are collectively referred to herein as the “Loan.”

11            Plaintiff made payments on the Loan through May 1, 2010. (Ex. 1 at ¶15, Ex. F.) On
12 or about June 1, 2010, Plaintiff defaulted under the Note and Deed of Trust by failing to pay

13 his monthly mortgage payment. (Ex. 1 at ¶9; Doc. 33 at ¶18.)

14            On November 18, 2010, the Note and Deed of Trust were assigned to BONYM. The
15 Assignment of Deed of Trust was recorded on November 19, 2010, as instrument number

16 2010-4428747 in book 4778, page 56 in the Official Records of Yavapai County (the

17 “Assignment”). (Ex. 1 at ¶10, Ex. C.)

18            The servicing rights of the Loan were transferred to Bayview effective October 16,
19 2012. (Ex. 1 at ¶11.)

20            On or about May 26, 2017, Bayview, as BONYM’s loan servicer and attorney in fact,
21 appointed Joseph J. Tirello, Jr., (“Tirello”) as the new trustee under the Deed of Trust and

22 provided Tirello with written instructions that the loan was in default and that Bayview

23 intended to foreclose. (Ex. 1 at ¶12.)

24

25   1
         Defendants request that this Court take judicial notice of all exhibits referenced herein
26 that are documents recorded on title in the Official Records of Yavapai County. See,
     Jacobsen v. HSBC Bank USA, N.A., 713 Fed. App'x 679, 680 (9th Cir. 2018) (“The
27
     district court did not abuse its discretion by taking judicial notice of the title documents.”)
28

                                                     -3-
     File # 17003357                                            MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 4 of 104

 1           The Substitution of Trustee, officially substituting Tirello as the new trustee under the
 2 Deed of Trust, was recorded on July 3, 2017, as instrument number 2017-0033812. (Ex. 1 at

 3 ¶13, Ex. D.) On the same date, Tirello, as the substitute trustee, caused to be recorded a

 4 Notice of Trustee’s Sale as instrument number 2017-0833813 in the Official Records of

 5 Yavapai County. (Ex. 1 at ¶14, Ex. E.)

 6           The Loan was never been accelerated. (Ex. 1 at ¶16.) The Loan has never been paid
 7 off, satisfied or settled. (Ex. 1 at ¶18.) The total amount due to pay off the loan, as of

 8 September 28, 2018, was $425,784.01, plus accruing interest and other advances paid by

 9 Bayview to protect the security interest. (Ex. 1 at ¶19.)

10                                    STANDARD OF REVIEW
11           A court must grant summary judgment if the pleadings and supporting documents,
12 viewed in the light most favorable to the nonmoving party, show there is no genuine

13 dispute as to any material fact and the movant is entitled to judgment as a matter of law.

14 FRCP 56(a); See, Jesinger v. Nev. Fed. Credit Union, 24 F.3d 1127, 1130 (9th Cir. 1994).

15 “Only disputes over facts that might affect the outcome of the suit under the governing

16 law will properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby,

17 477 U.S. 242, 248 (1986). Summary judgment is appropriate against a party who “fails to

18 make a showing sufficient to establish the existence of an element essential to that party’s

19 case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v.

20 Catrett, 477 U.S. 317, 322 (1986). And, the moving party must set out specific facts

21 showing a genuine dispute for trial. Matsushita Elec. Indus. Co., v. Zenith Radio Corp.,

22 475 U.S. 574, 585-588 (1986).

23                            LEGAL ANALYSIS AND ARGUMENT
24 I.        Plaintiff Admitted All Matters Requested In Defendants’ Requests For
25           Admission.
26           Plaintiff failed to serve written answers or objections to the Requests for Admission
27 propounded on Plaintiff by Defendants within the time limit provided by the Federal Rules of

28 Civil Procedure. FRCP Rule 36 provides, in part, as follows: “[a] matter is admitted unless,

                                                    -4-
     File # 17003357                                            MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 5 of 104

 1 within 30 days after being served, the party to whom the request is directed serves on the

 2 requesting party a written answer or objection addressed to the matter and signed by the party

 3 or its attorney.” FRCP Rule 36(a)(3).

 4           Defendants served Requests for Admission upon Plaintiff on January 19, 2018. (Ex. 2
 5 at ¶4, Ex. A.) Defendant also filed a Notice of Service of Discovery Requests on January 23,

 6 2018. (Ex. 2 at ¶5, Ex. B.) Plaintiff failed to serve any answers or objections within thirty

 7 (30) days of service, plus five days for mailing. (Id. at ¶6) On March 27, 2018 – one month

 8 after the responses were due - Plaintiff’s counsel sent an email to Defendants’ counsel asking

 9 him to agree to a “belated request for an extension” of time to serve responses to the

10 discovery requests. (Id. at ¶7, Ex. C.) Defendants’ counsel denied that request in writing the

11 same day and advised Plaintiff’s counsel the requests were deemed admitted. (Id. at ¶8, Ex.

12 D.) Because Plaintiff failed to timely answer or object to the Requests for Admission and

13 because the parties did not stipulate to a longer time for Plaintiff to respond, the Requests for

14 Admission are deemed admitted. The following are some of Plaintiff’s admissions.

15           1.        Plaintiff admits he signed the Note.
16           2.        Plaintiff admits he signed the Deed of Trust.
17           3.        Plaintiff admits that the Deed of Trust provides the lender with the option to
18                     invoke the power of sale.
19           4.        Plaintiff admits that he breached the Note and Deed of Trust by failing to pay
20                     his monthly mortgage payments.
21           5.        Plaintiff admits that MERS was an agent of Quicken and had the authority to
22                     execute an Assignment of Deed of Trust.
23           6.        Plaintiff admits that Quicken or its successors had the ability to substitute the
24                     trustee under the Deed of Trust.
25           7.        Plaintiff admits that Defendants did not breach the implied covenant of good
26                     faith and fair dealings.
27           8.        Plaintiff admits that BNYM is the current beneficiary under the Deed of Trust.
28           9.        Plaintiff admits that the Assignment recorded on November 19, 2010 is valid.

                                                      -5-
     File # 17003357                                              MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 6 of 104

 1           10.       Plaintiff admits that the Substitution of Trustee recorded on July 3, 2017 is
 2                     valid.
 3           11.       Plaintiff admits that the Notice of Trustee’s Sale recorded on July 3, 2017 is
 4                     valid.
 5 II.       Many Of Plaintiff’s Claims Are Barred By Res Judicata.
 6           “Res judicata, also known as claim preclusion, bars litigation in a subsequent action of
 7 any claims that were raised or could have been raised in [a] prior action.” Owens v. Kaiser

 8 Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001) (internal quotation marks

 9 omitted). “The doctrine is applicable whenever there is (1) an identity of claims, (2) a final

10 judgment on the merits, and (3) identity or privity between parties.” Id. (internal quotation

11 marks omitted). See also In re Gen. Adjudication of All Rights to Use Water In Gila River

12 Sys. & Source, 212 Ariz. 64, 69–70 ¶ 14, 127 P.3d 882 (2006). “Res Judicata will not be

13 defeated by minor differences of form, parties or allegations where the controlling issues

14 have been resolved in a prior proceeding in which the present parties had an opportunity to

15 appear and assert their rights.” Kuhns v. Corestates Financial Corp., 998 F.Supp. 573, 575

16 (E.D. Pa. 1998). There is clearly an identity of claims since Plaintiff brought identical claims

17 here as he did in the previous lawsuit, styled Ronald Wolfson v. Bank of America, NA, et al,

18 case number P1300CV201100207, seeking the same relief for the same real property and

19 Deed of Trust. (Ex. 3, generally.) There was a final judgment on the merits of the previous

20 action as the complaint was dismissed and that dismissal was affirmed on appeal. (Id.)

21           There is also identity and privity between the parties in both actions. BONYM was a
22 Defendant in the prior action, as was Bank of America. Although Bayview was not a

23 Defendant in the prior action, Bayview is the successor in interest to Bank of America’s

24 interest in the Loan as the new servicer. See, Headwaters Inc. v U.S. Forest Serv., 399 F.3d
                th
25 1047, 1053 (9 Cir. 2005) (noting that privity exists when two parties have “transferred

26 rights with respect to a particular legal interest.”). Further, several allegations made against

27 BONYM in that action are identical to the ones here, to wit: that BONYM lacked authority to

28

                                                     -6-
     File # 17003357                                             MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 7 of 104

 1 initiate a trustee’s sale of the property. The Court of Appeals upheld BONYM’s lien and

 2 right to foreclose. (Ex. 3 at ¶¶3, 7 and 11.)

 3           In the prior lawsuit, Plaintiff asserted claims for quiet title and declaratory relief.
 4 Plaintiff alleged, as he does here, that BONYM has no interest in the Subject Property

 5 because of the purportedly faulty assignment from MERS to BONYM.                 Specifically, he
 6 claimed that the note and deed of trust are inseparable and because MERS lacked authority to

 7 transfer the note, the assignment of the note and beneficial interest under the deed of trust

 8 was invalid. (Id. at ¶¶7 and 8.) The Court of Appeals found that, “MERS is the mortgagee of

 9 record and may assign the note and the deed of trust….” (Id. at ¶11.) The Court of Appeals

10 further found that, “[a]s the lender’s assignee of record, [BONYM] is owed all outstanding

11 amounts on the note…” (Id.) Because the Court of Appeals found that the assignment from

12 MERS to BONYM was valid and Plaintiff owes the debt to BONYM, all claims in the

13 Complaint based upon the alleged invalid Assignment are barred by res judicata.

14           In the prior lawsuit, Plaintiff also asserted a claim under ARS § 33-420, just as he
15 does in this action. In the previous case, Plaintiff alleged that the Assignment and other

16 recorded documents contained material misstatements or false claims because MERS had no

17 authority to transfer the note to BONYM. (Id. at ¶13.) Plaintiff also alleged that the

18 recordings were executed in the wrong order and by parties not authorized to sign them. The

19 Court of Appeals affirmed the trial court’s dismissal of the ARS §33-420 claim, finding that

20 the recorded documents were not void because they were all signed on the same day and

21 recorded in the proper order. More importantly, the Court of Appeals found that “all of the

22 executing entities apparently had the authority to sign the recorded documents, so the

23 documents were not void.” (Id. at ¶15.) Finally, the Court of Appeals rejected Plaintiff’s

24 “contention that material misrepresentation or false claims exist in the recorded documents

25 because that contention stems from [Plaintiff’s] argument that MERS did not have authority

26 to assign the note to [BONYM].” (Id. at ¶15.)

27           Here, Plaintiff again alleges in the Complaint that the loan was not legally conveyed to
28 BONYM, and the Substitution of Trustee and Notice of Trustee’s Sale are based on

                                                    -7-
     File # 17003357                                            MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 8 of 104

 1 “unauthorized assignments” by “employees of third party vendors and loan servicers

 2 misrepresenting their authority.” (Doc. 33 at fn. 1 and ¶¶63 and 64.) This is in direct

 3 contradiction of the Court of Appeals Decision.

 4           Because Plaintiff’s claims in the Complaint are premised upon the same allegations
 5 that were rejected by the Superior Court and the Court of Appeals in the prior lawsuit and

 6 appeal therefrom, those claims are precluded in this action and are barred by res judicata.

 7 III.      Plaintiff’s Bankruptcy Discharge Does Not Affect Defendant BONYM’s Lien On
 8 The Property Or Its Ability to Foreclose.

 9           Plaintiff alleges throughout the Complaint that Defendants are attempting to collect a
10 discharged debt by foreclosing on the property. (Doc. 33 at ¶¶38-40, 42, 44, 45, 47, 61, 62,

11 79, 83, 84, 89, 100, 103-107, 122 and 131.) However, as Defendants’ counsel has advised

12 Plaintiff’s counsel several times, the United States Supreme Court has confirmed that liens

13 secured by a mortgage or deed of trust on real property pass unaffected through the

14 bankruptcy case.

15           [T]he creditor’s lien stays with the property until the foreclosure. That is what
             was bargained for by the mortgagor and the mortgagee….
16
             Under the Bankruptcy Act of 1898, a lien on real property passed through
17           bankruptcy unaffected. This Court recently acknowledged that this was so. See
             Farrey v. Sanderfoot, 500 U.S. 291, 297, 111 S.Ct. 1825, 1829, 114 L.Ed.2d
18           337 (1991) (“Ordinarily, liens and other secured interests survive
             bankruptcy”); Johnson v. Home State Bank, 501 U.S. 78, 84, 111 S.Ct. 2150,
19           2154, 115 L.Ed.2d 66 (1991) (“Rather, a bankruptcy discharge extinguishes
             only one mode of enforcing a claim—namely, an action against the debtor in
20           personam—while leaving intact another—namely, an action against the debtor
             in rem”).
21
     Dewsnup v. Timm, 502 U.S. 410, 418, 112 S. Ct. 773, 778 (1992). See also, Long v. Bullard,
22
     117 U.S. 617, 620-621, 6 S.Ct. 917, 918 (1886) (holding that a discharge in bankruptcy does
23
     not release real estate of the debtor from the lien of the mortgage created by him before the
24
     bankruptcy.).
25
             Because a bankruptcy discharge of the debt does not discharge or release the lien
26
     secured by the real property and does not prohibit a lender from foreclosing on the deed of
27
     trust, all allegations in the Complaint that Defendants are prohibited from foreclosing on the
28

                                                    -8-
     File # 17003357                                            MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 9 of 104

 1 Deed of Trust because Plaintiff obtained a bankruptcy discharge should be summarily

 2 rejected.

 3 IV.       Plaintiff’s Count One for False Recordings Under ARS § 33-420 Fails Because
 4 Plaintiff Admitted The Recordings Are Valid And Is Barred By Res Judicata.

 5           Plaintiff alleges that the following three documents violate ARS § 33-420: (1) the
 6 assignment recorded in 20122, (2) the Substitution of Trustee, and (3) the Notice of Trustee

 7 Sale (collectively, the “Recorded Documents”). (Doc. 33 at ¶52.) To support this conclusion,

 8 Plaintiff claims that the assignment “could not have occurred as represented” because the

 9 legal transfer to the trust had to have occurred on or before the closing date for the CWALT

10 2007-17CB trust, which was June 29, 2007. Plaintiff further alleges that the assignment

11 claimed to transfer the Note and Deed of Trust, but MERS could not transfer the Note

12 because MERS testifies across the nation that it does not have any interest in promissory

13 notes. Finally, Plaintiff alleges that the “false Recorded Documents” have deprived Plaintiff

14 of the benefits of the bankruptcy discharge by putting the Subject Property at risk.” (Doc. 33

15 at ¶62.)

16           First and foremost, as stated in Section II above, Count One is barred by res judicata
17 because the Arizona Court of Appeals has already found that the Assignment from MERS to

18 BONYM is valid and BONYM is owed all outstanding amounts on the note. Next, Plaintiff

19 admitted that (1) MERS was an agent of Quicken, (2) MERS had the authority to execute the

20 Assignment of the Deed of Trust, (3) Quicken and its successors had the ability to substitute

21 the trustee under the Deed of Trust, (4) BONYM is the current beneficiary under the Deed of

22 Trust, and (5) the Recorded Documents are valid. See, Section I above at ¶¶ 5, 6, and 8-11.

23 Further, as stated in Section III above, a mortgage lien on real property passes through a

24 bankruptcy discharge, and therefore, the discharge did not protect the Subject Property from

25
     2
26  Plaintiff points out that the Assignment recorded in 2012 was recorded after the
   appellate court decision in the prior lawsuit and thus, is fair game in this lawsuit.
27 However, MERS had already assigned its interest in the Deed of Trust to BONY in 2010,
   as the Court of Appeals held, and therefore, the Assignment recorded in 2012 had no
28
   effect on title.
                                                   -9-
     File # 17003357                                          MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 10 of 104

 1 the risk of being foreclosed upon. In fact, an assignment does not even have to be recorded

 2 prior to a trustee’s sale. See, In re Vasquez, 266 P.3d 1053, 1055 (Ariz. 2011).

 3           Additionally, to state a claim under ARS § 33-420 based on a misstatement of fact or
 4 false claim, Plaintiff must plausibly allege that (1) Defendants knowingly recorded or caused

 5 to be recorded a document containing a misstatement of fact or false claim and (2) the

 6 misstatement or false claim was material to him. Sitton v. Deutsche Bank Nat'l Trust. Co.,

 7 233 Ariz. 215, 311 P.3d 237, 243 (Ariz. Ct. App. 2013). The Arizona Court of Appeals has

 8 concluded that recorded assignments that contain misstatements related to the identity of the

 9 beneficiary or trustee of a Deed of Trust are generally not material because they typically do

10 not alter a borrower’s obligations pursuant to the loan. Id. at 242-43. Plaintiff admits he has

11 failed to make payments on the Loan since 2010 and therefore, he was subject to foreclosure

12 no matter who was assigned as beneficiary or as substitute trustee. The alleged

13 misrepresentations in the Assignment, Substitution of Trustee and Notice of Trustee’s Sale

14 were not material to Plaintiff and Defendants are entitled to summary judgment as to Count

15 One.

16 IV.       Count Two For Breach Of The Implied Covenant Of Good Faith And Fair
17 Dealing In The Note And Deed Of Trust Contracts Fails Because Plaintiff Admitted

18 That Plaintiff Did Not Breach The Implied Covenant.

19           In Count Two, Plaintiff alleges that Defendants breached the implied covenant of
20 good faith and fair dealing in the Note and Deed of Trust for a multitude of reasons. (Doc.

21 33 at ¶100.) First, Plaintiff claims the entities seeking to enforce the Loan should be those

22 legally entitled to do so and should use good faith in initiating and proceeding with

23 foreclosure. Then, Plaintiff asserts a laundry list of other “reasons” why Defendants breached

24 the implied covenant, all of which are contained within a single paragraph with no factual

25 support.

26           Defendants are entitled to summary judgment on this Count for many reasons, but
27 most importantly, because Plaintiff admits that Defendants did not breach the implied

28 covenant of good faith and fair dealings. See, Section I at ¶7. Plaintiff further admits that (1)

                                                  -10-
     File # 17003357                                           MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 11 of 104

 1 he signed the Note and the Deed of Trust, which provided the lender with the option to

 2 invoke the power of sale; (2) he breached the Note and Deed of Trust by failing to pay his

 3 monthly mortgage payment; (3) MERS, as an agent of Quicken, had the authority to execute

 4 an Assignment of the Deed of Trust; (4) Quicken and its successors had the ability to

 5 substitute the trustee under the Deed of Trust; (5) BONYM is the current beneficiary with the

 6 right to invoke the power of sale; and (6) the Recorded Documents are valid.

 7           Plaintiff also fails to identify a breach of any of the terms in the Note or Deed of Trust.
 8   Any inquiry into the implied Covenant of Good Faith and Fair Dealing begins with a review
 9 of the contract itself to determine what the parties did agree to. Wagenseller v. Scottsdale

10 Memorial Hospital, 147 Ariz. 370, 383, 710 P.2d 1025, 1040 (1985). The covenant, however,

11 “does not extend beyond the terms of the contract at issue.” Carter v. HSBC Mortg. Corp.,

12 CV 10-1002-PHX-MHM, 2010 WL 4792638, at *3 (D. Ariz. Nov. 18, 2010) (citing Best v.

13 Henderson, 2008 WL 2154795, *5 (Ct.App. May 20, 2008). Consequently, Plaintiff’s

14 breach of the Implied Covenant of Good Faith and Fair Dealing claim fails as a matter of law

15 since he cannot establish a breach of the terms of the Note or Deed of Trust.

16           Although Plaintiff’s admission is an independent basis to enter summary judgment on
17 Count Two, the other “reasons” as to how Defendants breached the implied covenant fail as a

18 matter of law. First, Plaintiff claims Defendants breached the covenant by attempted to

19 collect a discharged debt without authority via misleading statements. (Doc. 33 at ¶100.)

20 Plaintiff does not provide any facts to clarify or support this assertion; however, assuming

21 Plaintiff is referring to foreclosing after a bankruptcy discharge, this issue was addressed in

22 Section III above. Case law is well settled that a bankruptcy discharge of the debt does not

23 release the lien secured by the real property and does not prohibit a lender from foreclosing

24 on the deed of trust.

25           Second, Plaintiff claims Defendants are attempting to collect a time-barred debt. (Doc.
26 33 at ¶100.) However, the Court of Appeals has already found that Plaintiff owes the debt to

27 BONYM. And, the Loan records show that the Loan has never been accelerated. (Ex. 1 at

28

                                                    -11-
     File # 17003357                                             MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 12 of 104

 1 ¶16.) Further, Defendants are not collecting on a debt; Defendants are rightfully foreclosing

 2 on the lien securing the debt.

 3           The six year statute of limitations, under A.R.S. § 12-548, applies to foreclosure
 4 actions as well as to actions on the underlying debt. See De Anza Land and Leisure Corp. v.

 5 Raineri, 137 Ariz. 262, 266, 669 P.2d 1339 (Ct. App. 1983). In Arizona, the “Continuous

 6 Breach Theory” is an exception to the statute of limitations. See Ancala Holdings, LLC v.

 7 Price, 220 Fed.Appx. 569, 572 (9th Cir. 2007) (unpublished). Under this theory, a cause of

 8 action accrues each time a party fails to perform as required under the contract. See Id.

 9 (citing Builders Supply Corp. v. Marshall, 88 Ariz. 89, 95, 352 P.2d 982, 986 (1960)).

10 Phrased another way, each time the debtor fails to make a payment when it becomes due, a

11 separate breach occurs and a separate cause of action accrues. Id. In this case, each month

12 that Plaintiff missed a payment, he committed a new breach. Therefore, Plaintiff’s claims

13 arising out of the statute of limitations defense fail as a matter of law.

14           Also in Arizona, if an installment contract contains an optional acceleration clause, the
15 statute of limitations begins to run when a lender exercises the optional acceleration clause

16 by demanding the full payment of the note before all installments become due. Navy Fed.

17 Credit Union v. Jones, 187 Ariz. 493, 930 P.2d 1007, 1009 (Ct. App. 1996). Plaintiff has the

18 burden of establishing the accrual date for purposes of computing the statute of limitations.

19 See Estate of Page v. Litzenburg, 177 Ariz. 84, 91, 865 P.2d 128, 135 (App. 1993); Selby v.

20 Karman, 20 Ariz.App. 206, 511 P.2d 650 (1973). And, a creditor must undertake some

21 affirmative act to make clear to the debtor it has accelerated the obligation. See, e.g., In re

22 Crystal Props., Ltd., 268 F.3d 743, 749–50 (9th Cir.2001).

23           Plaintiff has not provided any admissible evidence that the loan was, in fact,
24 accelerated in 2010. The only evidence relied upon by Plaintiff is a letter sent to Plaintiff by

25 Bank of America in 2010, stating the full amount of the loan “would be accelerated” unless

26 all amounts due were not paid. (Doc. 33 at ¶19, Ex. C.) Plaintiff does not allege that the loan

27 was actually accelerated or that he received a letter notifying him that the Loan has been

28 accelerated. To the contrary, Plaintiff admits that the 30 day notice of default, as required by

                                                    -12-
     File # 17003357                                            MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 13 of 104

 1 paragraph 22 of the Deed of Trust, was not sent to Plaintiff. This is further evidence that

 2 Defendants did not take an affirmative act to accelerate the Loan. In fact, BONYM sent

 3 Plaintiff a Notice of Default and Intent to Accelerate on April 27, 2016. (Doc. 33 at ¶38, Ex.

 4 I.) Certainly, a loan cannot be accelerated if it was already accelerated.

 5           Third, Plaintiff claims Defendants are “hiding the identity of the true beneficiary” by
 6 misrepresenting the investor of the loan through letters and false documents. (Doc. 33 at

 7 ¶100.) The Court of Appeals confirmed that BONYM is the beneficiary of the Deed of Trust

 8 and is owed the debt before Plaintiff filed the Complaint. The Court of Appeals also found

 9 that the recorded documents did not contain material misrepresentations or false claims.

10 Thus, the title documents have been clear since 2010 that BONYM is the investor.

11           Fourth, Plaintiff claims that Defendants allowed an entity, not the Note Holder and
12 Lender, to declare a default, to accelerate the debt, and to initiate foreclosure. (Doc. 33 at

13 ¶100.) The Court of Appeals’ decision confirms that Recorded Documents did not contain

14 false claims. Therefore, the Deed of Trust was properly assigned to BONYM, BONYM

15 properly substituted a new trustee under the Deed of Trust, and the new trustee properly

16 recorded a notice of trustee’s sale. All were proper entities and all were authorized under the

17 Deed of Trust and Deed of Trust statutes to take such actions.

18           Fifth, Plaintiff claims the lender did not notify the trustee, in writing, that the loan was
19 in default, and of an election to foreclosure. (Doc. 33 at ¶100.) Plaintiff has not provided any

20 evidence to support this allegation. Furthermore, this allegation is directly contradicted by the

21 Loan records. Defendant Bayview confirms in the attached Affidavit that Bayview, as

22 BONYM’s servicer and attorney-in-fact, gave the trustee written notice that the loan was in

23 default and that it was electing to foreclose. (Ex. 1 at 12.)

24           Finally, Plaintiff claims that Defendants sought to proceed to a trustee’s sale on
25 invalid documents (the “Recorded Documents”) and by recording the false Recorded

26 Documents. (Doc. 33 at ¶100.) Again, these allegations of false Recorded Documents are

27 premises on the alleged false assertions in the Assignment which the Court of Appeals has

28

                                                     -13-
     File # 17003357                                              MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 14 of 104

 1 affirmed is valid. For all of the reasons stated in this Section IV, this Court should grant

 2 summary judgment as to Count Two.

 3 V.        Count Three For Fraudulent Misrepresentation Fails Because Defendants Did
 4 Not Misrepresent The Status Of The Debt Or Its Ability To Foreclose.

 5           Plaintiff claims that Defendants made false representations regarding the status of the
 6 debt by stating the debt was discharged in bankruptcy ant then stating that they had authority

 7 to enforce the Deed of Trust. (Doc. 33 at ¶¶103 and 104.) These representations were not

 8 false or contradictory.      As stated in Section III above, a debt can be discharged in
 9 bankruptcy, and the lender still has the authority to enforce the Deed of Trust through

10 foreclosure.

11           Plaintiff is confusing a discharge of his obligation to pay a debt in bankruptcy with
12 satisfaction of the debt itself. Plaintiff argues that because Defendants stopped reporting the

13 loan to the credit bureaus and stopped sending him monthly mortgage statements, he

14 “believed” the loan was satisfied. Plaintiff’s erroneous belief does not make Defendants’

15 representations false. Lenders are prohibited by federal laws from certain credit reporting and

16 sending certain notices to the borrower after a bankruptcy discharge. The lack of reporting or

17 notices does not mean the loan simply vanished. Plaintiff has not shown any evidence that

18 the loan was satisfied or paid off or “settled.” Bayview’s letters to Plaintiff consistently state

19 that the debt exists but Plaintiff’s personal obligation was discharged in bankruptcy. (Doc.

20 33 at Exs. I, K and L.)

21           To make a claim for fraudulent misrepresentation, Plaintiff must show (1) a
22 representation; (2) its falsity; (3) its materiality; (4) the speaker's knowledge of its falsity or

23 ignorance of its truth; (5) the speaker's intent that it be acted upon by the recipient in the

24 manner reasonably contemplated; (6) the hearer's ignorance of its falsity; (7) the listener's

25 reliance on its truth; (8) the right to rely on it; and (9) his consequent and proximate injury.

26 Echols v. Beauty Built Homes, Inc. 132 Ariz. 498, 500, 647 P.2d 629, 631 (1982), (citing

27 Nielson v. Flashberg, 101 Ariz. 335, 419 P.2d 514 (1966)). Plaintiff alleges that Defendants

28 falsely feigned authority to foreclose. However, the Court of Appeals has already upheld

                                                   -14-
     File # 17003357                                            MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 15 of 104

 1 Defendant BONYM’s right to foreclose. (Ex. 3 at ¶¶2, 3, 7 and 11.) Consequently, there is

 2 no viable claim for fraudulent misrepresentation.

 3 VI.       Count Four For Breach of Contract And Payment/Satisfaction Fails Because
 4 Plaintiff Admitted He Breached The Note and Deed Of Trust And The Allegations Are

 5 Speculative.

 6           Plaintiff claims, by way of mere conclusory statements, that the holder of the Note has
 7 already been paid and the lender must release the deed of trust. (Doc. 33 at ¶112-115.)

 8 Plaintiff claims that the “PSA, the Servicing Agreement, and the Master Purchase Agreement

 9 terms indicate that [BONYM] had insurance to cover losses suffered by defaults on loans and

10 servicing rights purchased from CWALT, Inc.” Plaintiff then concludes that Defendants have

11 been received payments “from Plaintiff/Borrower, PMI or other insurance coverage or

12 associated contracts” so they have already been paid. Plaintiff has not asserted any facts to

13 supports this wild conclusion. The Loan records clearly reflect that the loan has not been paid

14 off by Plaintiff, from insurance or otherwise. (Ex. 1 at ¶¶18 and 19.)

15           Furthermore, Plaintiff is merely speculating that some other party may have
16 compensated Bayview. “Speculation is not enough, especially naked speculation of this

17 variety.” Schayes v. Orion Fin. Grp., Inc., No. CV-10-02658-PHX-NVW, 2011 WL

18 3156303, at *4 (D. Ariz. July 27, 2011) (citing, Bell Atl. Corp. v. Twombly, 550 U.S. 544,

19 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).

20 VII.      Count Five for FDCPA Fails Because Bayview Did Not Attempt To Collect The
21 Debt.

22           A claim under the FDCPA must be brought “within one year from the date on which
23 the violation occurs.” 15 U.S.C. § 1692k(d); see also, Lyons v. Michael & Assocs., 824 F.3d

24 1169, 1171 (9th Cir. 2016). Plaintiff filed this action on November 7, 2017. Therefore, any

25 allegations of alleged attempts to collect a debt that occurred prior to November 7, 2016 are

26 barred by the one year statute of limitations. Further, the discovery rule does not apply

27 because all of Plaintiff’s allegations concern letters or phone calls sent to him, which would

28 have been discovered upon his receipt of same.

                                                   -15-
     File # 17003357                                           MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 16 of 104

 1           Plaintiff does not provide any facts related to any telephone call made by Bayview to
 2 Plaintiff. Plaintiff does, however, reference letters or notices sent to him by Bayview.

 3 Plaintiff alleges that Exhibits H and I attached to the Complaint are examples where Bayview

 4 “regularly” misrepresented the debt and “dunned” Plaintiff for amounts not due. (Doc. 33 at

 5 ¶120.) Exhibit H is a letter from Bayview to the Arizona Attorney General in response to a

 6 consumer complaint filed by Plaintiff. That letter is dated September 4, 2014 and therefore, is

 7 outside the statute of limitations. (Doc. 33 at ¶36, Ex. H.) Exhibit I is Notice of Default and

 8 Intent to Accelerate sent by Bayview to Plaintiff, dated April 26, 2016. This letter is also

 9 barred by the statute of limitations. (Doc. 33 at ¶38, Ex. I.) Moreover, Exhibit H expressly

10 stated that Plaintiff had no personal liability on the Note. Exhibit I is required by paragraph

11 22 of the Deed of Trust, and included the following disclaimer: “TO THE EXTENT YOUR

12 OBLIGATION HAS BEEN DISCHARGED … IN A BANKRTUPCY PROCEEDING,

13 THIS NOTICE IS FOR INFORMATIONAL PURPOSES ONLY AND DOES NOT

14 CONSTITUTE A DEMAND FOR PAYMENT OR AN ATTEMPT TO COLLECT AN

15 INDEBTEDNESS AS YOUR PERSONAL OBLIGATION.” (Doc. 33 at Ex. I.)

16           Plaintiff further alleges that Exhibit K, L and M attached to the Complaint were
17 attempts to collect the debt. Exhibit K is a Statement of Breach sent from Bayview to

18 Plaintiff on June 29, 2017. Exhibit L is the Notice of Sale dated July 3, 2017. Exhibit M is

19 the Substitution of Trustee dated July 3, 2017. (Doc. 33 at ¶¶42, 44 and 46, Exs. K, L and

20 M.) All three of these letters are required by the Deed of Trust statutes as part of a non-

21 judicial foreclosure proceeding. See, ARS §§33-804, 33-808, 33-809, respectfully. These are

22 not attempts to collect a debt because non-judicial foreclosure of a deed of trust is not debt

23 collection under the FDCPA. See Diessner v. Mortgage Electronic Registration System, 618

24 F. Supp. 2d 1184, 1189 (D. Ariz. May 18, 2009); Mansour v. Cal-W. Reconveyance Corp.,

25 618 F. Supp. 2d 1178, 1182 (D. Ariz. Apr. 21, 2009).

26           The only other letter referred to by Plaintiff in the Complaint that was sent after
27 November 2016 is a “Debt Validation Notice,” allegedly dated July 7, 2017. Plaintiff claims

28 to have attached a copy of that notice to the Complaint as Exhibit N, but no such exhibit is

                                                  -16-
     File # 17003357                                          MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 17 of 104

 1 attached. Thus, Defendants are unable to respond to this allegations. Plaintiff does, however,

 2 state that the Notice was sent by the trustee under the Deed of Trust. Thus, it could not be an

 3 attempt by Bayview to collect a debt.

 4 VIII. Count Six for Violations of RESPA Fails Because It Is Partially Barred By The

 5 Statute Of Limitations And Because Bayview Conducted Reasonable Investigations

 6 And Responded to Plaintiff.

 7           There is a three-year statute of limitations for violations of RESPA. See 12 USC §
 8 2614. Plaintiff alleges that he sent Bayview qualified written requests, notices of error and

 9 requests for information and that Bayview failed to adequately respond or perform a

10 reasonable investigation. (Doc. 33 at ¶138.) The first allegation in Count Six is that Bayview

11 improperly assessed late fees within the 60-day grace period for transfers of servicing under

12 RESPA. (Id. at ¶140.) Servicing transferred to Bayview in 2012 and therefore, this claim is

13 barred by the statute of limitations. Plaintiff then refers to letters sent to and from Bayview in

14 2012, 2013 and as late as September 2014. (Doc. 33 at ¶29-38.) Again, these letters are

15 barred by the statute of limitations.

16           The only qualified written request sent to Bayview is not attached to the Complaint,
17 but Plaintiff admits that Bayview responded in a letter dated June 7, 2016. (Doc. 33 at ¶¶ 39

18 and 41, Ex. J.) Plaintiff merely alleges that, “Bayview’s June 7, 2016 response demonstrated

19 no effort by Bayview to conduct a reasonable investigation of the error and did not provide

20 documentation supporting the complete change in position from 2012.” (Id. at ¶41.) Because

21 Plaintiff’s letter is not attached to the Complaint, Bayview is unable to ascertain whether it

22 was an actual “qualified written request” pursuant to RESPA and is unable to determine

23 whether its response was complete. Exhibit J shows that Bayview did, however, respond and

24 accurately stated that the loan is due for June 1, 2010 and subsequent payments, that Bayview

25 is the sub-servicer of the loan on behalf of the master servicer Bank of America, and that the

26 owner of the loan is BONYM. Bayview also included a copy of the account activity

27 statement detailing all transactions and their effective dates, and copies of the Note, Deed of

28 Trust and Assignment.

                                                   -17-
     File # 17003357                                           MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 18 of 104

 1           Plaintiff also alleges a laundry of list of items that Bayview did improperly, e.g.
 2 “Payments to Bank of America prior to the transfer of servicing to Bayview were misapplied.

 3 Bayview failed to correct Aurora’s3 errors and adopted them. Bayview improperly put

 4 payments in suspense. Bayview improperly paid their [sic] own claimed ‘advances’ first….

 5 Bayview improperly charged late fees. Bayview improperly pyramided fees. Bayview

 6 improperly managed the escrow account and imposed lender-placed insurance where

 7 unwarranted. Bayview refused payment and sent them back to Plaintiffs without applying

 8 them to the loan. Bayview improperly adopted Aurora’s errors without investigation or

 9 diligence, and thereby ratified them.” (Doc. 33 at ¶¶149-152 and 160-164.) Many of

10 Plaintiff’s laundry list of errors can be summarily rejected because Plaintiff did not make any

11 payments on the loan while Bayview was servicing the loan. As a result, Bayview could not

12 have “improperly put payments in suspense,” or “improperly paid their own claimed

13 ‘advances’ first.”

14           Plaintiff does not allege any specific facts to support these conclusions regarding
15 Bayview and does not specify when these alleged errors occurred. Therefore, Defendants

16 cannot determine which, if any, allegations are barred by the statute of limitations, and

17 cannot adequately respond to the remaining allegations, if any.

18 IX.       Defendants Are Entitled To Reasonable Attorney Fees And Costs.
19           Defendants are entitled to reasonable attorney fees and costs incurred in defending
20 this action pursuant to ARS §§ 12-341 and 12-341.01. Plaintiff’s Complaint challenges

21 Defendants’ right to enforce the Deed of Trust through foreclosure. Thus, this action is

22 based on a contract, the Deed of Trust, which authorizes an award of attorneys’ fees and

23 costs.

24                                        CONCLUSION
25           For the foregoing reasons, Defendants respectfully request that this Court enter
26 summary judgment in their favor and against Plaintiff. In the alternative, Defendants request

27
     3
      There is no evidence that an entity named Aurora ever had an interest in or serviced the
28
     Loan.
                                                 -18-
     File # 17003357                                         MOTION FOR SUMMARY JUDGMENT
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 19 of 104
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 20 of 104

 1                                  CERTIFICATE OF SERVICE
 2           I hereby certify that on the date stated above, a copy of the foregoing has been
 3 transmitted electronically to the CM-ECF filing system for filing and transmittal along

 4 with copies transmitted to the following parties via the CM-ECD system.

 5

 6 COPY mailed this same day to:

 7 Beth Findsen, Esq,
     The Law Offices of Beth K. Findsen, PLLC
 8 7279 East Adobe Drive, suite D-120
     Scottsdale, AZ 85255
 9 Counsel for Plaintiff

10 COURTESY COPY mailed this same day to:

11 Honorable Dominic W. Lanza
     United States District Court
12 Sandra Day O’Connor U.S. Courthouse, Suite 621
     401 West Washington Street, SPC 46
13 Phoenix, AZ 85003-2151

14
     /s/ Courtney Perry
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -20-
     File # 17003357                                          MOTION FOR SUMMARY JUDGMENT
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 21 of 104




                            Wolfson v. Bayview, et al.

                             CV-17-8258-PCT-DWL



                             TABLE OF CONTENTS


1.   Affidavit of Randall Jackson in support of Motion for Summary Judgment or, in
     the alternative, Partial Summary Judgment
2.   Affidavit of Kim R. Lepore in support of Motion for Summary Judgment or, in the
     alternative, Partial Summary Judgment
3.   Arizona Court of Appeals Memorandum decision filed March 11, 2014
4.   Excerpts from Deposition of Myron De Sa, Designee for Bayview Loan Servicing,
     LLC
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 22 of 104




                 EXHIBIT 1
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 23 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 24 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 25 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 26 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 27 of 104




                 EXHIBIT A
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 28 of 104




                                                      REDACTED
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 29 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 30 of 104




                                REDACTE
                                D
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 31 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 32 of 104




                 EXHIBIT B
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 33 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 34 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 35 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 36 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 37 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 38 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 39 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 40 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 41 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 42 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 43 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 44 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 45 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 46 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 47 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 48 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 49 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 50 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 51 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 52 of 104




                 EXHIBIT C
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 53 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 54 of 104




                 EXHIBIT D
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 55 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 56 of 104




                 EXHIBIT E
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 57 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 58 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 59 of 104




                 EXHIBIT F
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 60 of 104



                           REDACTED
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 61 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 62 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 63 of 104




                                               REDACTED
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 64 of 104




                                                 REDACTED
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 65 of 104




                                                 REDACTED
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 66 of 104




                                                   REDACTED
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 67 of 104




                 EXHIBIT 2
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 68 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 69 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 70 of 104




                 EXHIBIT A
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 71 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 72 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 73 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 74 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 75 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 76 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 77 of 104
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 78 of 104




                 EXHIBIT B
      Case
     Case   3:17-cv-08258-GMSDocument
          3:17-cv-08258-DWL   Document5538Filed
                                            Filed 01/23/18Page
                                                01/25/19   Page791of
                                                                   of104
                                                                      3

 1   Eric L. Cook, Esq. (AZ Bar #020797)
     ecook@zbslaw.com
 2   Joseph J. Tirello, Esq. (AZ Bar #033371)
     jtirello@zbslaw.com
 3   ZIEVE, BRODNAX & STEELE, LLP
     3550 North Central Avenue, Suite 625
 4   Phoenix, AZ 85004
     Phone: (602) 282-6188
 5   Attorneys for Defendants Bayview Loan Servicing, LLC and The Bank Of New York
     Mellon fka The Bank Of New York, As Trustee For The Certificateholders Of The
 6   CWALT, Inc., Alternative Loan Trust 2007-17CB Mortgage Pass-Through Certificates,
     Series 2007-17CB
 7
                                UNITED STATES DISTRICT COURT
 8
                                    DISTRICT OF ARIZONA
 9
                                                 Case No. 3:17-cv-08258-DMF
10    RONALD WOLFSON,
11                 Plaintiff,                    NOTICE OF SERVICE OF
                                                 DISCOVERY REQUESTS
12          vs.
13    BAYVIEW LOAN SERVICING, LLC;
      THE BANK OF NEW YORK MELLON
14    FKA THE BANK OF NEW YORK, AS
      TRUSTEE FOR THE
15    CERTIFICATEHOLDERS OF THE
      CWALT, INC., ALTERNATIVE LOAN
16    TRUST 2007-17B MORTGAGE PASS-
      THROUGH CERTIFICATES, SERIES
17    2007-17B,
18                 Defendants.
19

20         NOTICE IS HEREBY GIVEN that Defendants Bayview Loan Servicing, LLC and
21 The Bank Of New York Mellon fka The Bank Of New York, As Trustee For The

22 Certificateholders Of The CWALT, Inc., Alternative Loan Trust 2007-17CB Mortgage Pass-

23 Through Certificates, Series 2007-17CB, (collectively the “Defendants”), through

24 undersigned counsel, served upon Plaintiff Ronald Wolfson, (“Plaintiff”), First Set of

25 Request for Admissions, First set of Request for Production of Documents and Non-Uniform

26 Interrogatories on January 19, 2018, via U.S. Mail and email upon counsel for Plaintiff as

27 follows:
28
                                           -1-
     NOTICE OF SERVICE OF DISCOVERY REQUESTS                                     File #17003357
      Case
     Case   3:17-cv-08258-GMSDocument
          3:17-cv-08258-DWL   Document5538Filed
                                            Filed 01/23/18Page
                                                01/25/19   Page802of
                                                                   of104
                                                                      3
           Beth Findsen, Esq,
 1         The Law Offices of Beth K. Findsen, PLLC
           7279 East Adobe Drive, suite D-120
 2         Scottsdale, AZ 85255
           Counsel for Plaintiff
 3

 4
           DATED this 19th day of January 2018.
 5

 6

 7
                                    ZIEVE, BRODNAX & STEELE, LLP
 8

 9

10                                  /s/Eric L. Cook
11
                                    ERIC L. COOK
                                    Attorney for Defendants Bayview Loan Servicing, LLC
12                                  and The Bank Of New York Mellon fka The Bank Of
                                    New York, As Trustee For The Certificateholders Of
13
                                    The CWALT, Inc., Alternative Loan Trust 2007-17CB
14                                  Mortgage Pass-Through Certificates, Series 2007-
                                    17CB
15

16
17

18

19

20

21

22

23

24

25

26

27
28
                                           -2-
     NOTICE OF SERVICE OF DISCOVERY REQUESTS                                File #17003357
      Case
     Case   3:17-cv-08258-GMSDocument
          3:17-cv-08258-DWL   Document5538Filed
                                            Filed 01/23/18Page
                                                01/25/19   Page813of
                                                                   of104
                                                                      3

 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on the date stated above, a copy of the foregoing has been
 3 transmitted electronically to the CM-ECF filing system for filing and transmittal along
     with copies transmitted to the following parties via the CM-ECF system.
 4

 5 COPY mailed this same day to:

 6
     Beth Findsen, Esq,
 7 The Law Offices of Beth K. Findsen, PLLC
     7279 East Adobe Drive, suite D-120
 8 Scottsdale, AZ 85255

 9 Counsel for Plaintiff

10
   /s/ Dayna Amsler
11 Dayna Amsler
   An employee of ZIEVE, BRODNAX & STEELE, LLP
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27
28
                                           -3-
     NOTICE OF SERVICE OF DISCOVERY REQUESTS                                       File #17003357
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 82 of 104




                 EXHIBIT C
              Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 83 of 104


Kim Lepore

From:                         Beth Findsen <findsenb@gmail.com>
Sent:                         Tuesday, March 27, 2018 10:39 AM
To:                           Eric Cook
Subject:                      Wolfson v Bayview



Dear Eric:

Today I discovered to my horror that we are late in responding to Bayview's written discovery
propounded January 19th, it appears.

I had a significant medical issue and missed the date.

I will have full responses to you by Friday. Please advise if you will agree to this belated request for an
extension.

Thank you,
Beth

--
Beth K. Findsen, Esq
Law Office of Beth K. Findsen, PLLC
7337 E. Russet Sky Dr
Scottsdale, AZ 85266
findsenb@gmail.com
(480)659-7631 (office)




                                                     1
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 84 of 104




                 EXHIBIT D
                       Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 85 of 104


Kim Lepore

From:                                            Eric Cook
Sent:                                            Tuesday, March 27, 2018 2:27 PM
To:                                              'Beth Findsen'
Cc:                                              Eric Cook; Joseph Tirello
Subject:                                         RE: Wolfson v Bayview


Beth, 
 
I cannot agree to your request for an extension a month after the discovery responses were due.  I served the Request 
for Admissions, Request for Production of Documents and Non‐Uniform Interrogatories on January 19, 2018.  I then filed 
a notice of service of the written discovery, with the court, on January 23, 2018.  The discovery responses were due 
thirty five days from January 19, 2018 given the use of U.S. Mail.  By my calculations,  the responses were due on or 
before February 23, 2018.    
 
To date, we have worked in a professional manner.  We both have extended professional courtesies to each other.  And 
I appreciate such professional courtesies.  Unfortunately, any proposed courtesy or extension will not reverse the fact 
that the requests for admissions are deemed admitted.    
 
I will need the responses to the Request for Production of Documents and Non‐Uniform Interrogatories as soon as 
possible.  Please confirm that the responses will be served by Friday, March 30, 2018. 
 
Let me know if you have any questions or concerns.  Thank you 
 
Eric  
 
Eric L. Cook 
Managing Attorney   
Zieve, Brodnax & Steele, LLP  
3550 N. Central Ave., Suite 625
Phoenix, Arizona 85012
(P) 602-282-6188 x 203 (eFAX) 602-865-8086
(E) ecook@ZBSlaw.com (W) www.ZBSlaw.com


Admitted to the practice of law in Arizona

Representation in: CA | AZ | NV | WA | OR

Please consider the environment before printing this email. Reduce.  Re‐Use.  Recycle. 
 



     Notice of Confidentiality & Electronic Privacy Notice:  
     This e‐mail message and its attachments, if any, is inclusive and protected by electronic communications privacy laws and is proprietary in nature to Zieve, 
     Brodnax & Steele, LLP (“Company”), and is intended solely for the use of the addressee hereof.  Please be advised that this message, and the attachments, if 
     any, may contain information that is confidential, privileged and exempt from disclosure under applicable law. If the reader of this message is not a specified 
     and intended recipient, you are hereby notified and strictly prohibited from reading, retaining, disclosing, reproducing, distributing, disseminating or otherwise 
     using this transmission.  The accidental delivery of this message to any person other than the intended recipient does not waive any rights, privilege or 
     protection.  If you have received this message in error, please promptly notify the “Company” by reply e‐mail or telephone and immediately delete this message 
     from your system. You are further advised that this e‐mail and any response thereto is the property of the Company and can be accessed and reviewed by the 
     Company at any time. 


 
From: Beth Findsen [mailto:findsenb@gmail.com]
Sent: Tuesday, March 27, 2018 10:39 AM
                                                                                      1
              Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 86 of 104
To: Eric Cook
Subject: Wolfson v Bayview

Dear Eric:

Today I discovered to my horror that we are late in responding to Bayview's written discovery
propounded January 19th, it appears.

I had a significant medical issue and missed the date.

I will have full responses to you by Friday. Please advise if you will agree to this belated request for an
extension.

Thank you,
Beth

--
Beth K. Findsen, Esq
Law Office of Beth K. Findsen, PLLC
7337 E. Russet Sky Dr
Scottsdale, AZ 85266
findsenb@gmail.com
(480)659-7631 (office)




                                                     2
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 87 of 104




                 EXHIBIT 3
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 88 of 104



                               NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                 RONALD A. WOLFSON, Plaintiff/Appellant,

                                          v.

BANK OF AMERICA, N.A.; BAC HOME LOANS SERVICING LP; BANK
  OF NEW YORK MELLON; COUNTRYWIDE HOME LOANS, INC.;
  RECONTRUST COMPANY, N.A.; and MORTGAGE ELECTRONIC
       REGISTRATION SYSTEMS, INC., Defendants/Appellees.

                              No. 1 CA-CV 12-0691
                               FILED 03/11/2014


            Appeal from the Superior Court in Yavapai County
                        No. P1300CV201100207
                 The Honorable Kenton D. Jones, Judge

                                    AFFIRMED


                                    COUNSEL

Ronald A. Wolfson, Prescott
Plaintiff/Appellant In Propria Persona

Bryan Cave LLP, Phoenix
By Robert W. Shely, Gregory B. Iannelli
Counsel for Defendants/Appellees
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 89 of 104
                        WOLFSON v. B OF A, et al.
                          Decision of the Court




                      MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Maurice Portley and Judge Kent E. Cattani joined.


G E M M I L L, Judge:

¶1            Ronald A. Wolfson appeals the trial court’s dismissal of his
claims for quiet title, declaratory judgment, and a violation of Arizona’s
false recording statute, Arizona Revised Statute (“A.R.S.”) § 33-420. For
the following reasons, we affirm the dismissal.

                             BACKGROUND

¶2            Wolfson executed a promissory note secured by a deed of
trust on his home in May of 2007. The deed of trust identified Quicken
Loans as the lender and Title Source as the trustee. It named Mortgage
Electronic Registration System, Inc. (“MERS”) as the beneficiary “acting
solely as a nominee for Lender and Lender’s successors and assigns.”1
The deed of trust provided that MERS held “only legal title” to the
lender’s interests but had the right to act on the lender’s behalf regarding
those interests. Wolfson was notified in June 2007 that Quicken Loans
was transferring the servicing rights to Countrywide, but he did not
receive notice that his note had been actually transferred or assigned.
Both the note and deed of trust provided, however, that they could be
transferred without notice to Wolfson.


1  MERS is a private corporation that administers a national electronic
registry to track the transfer of ownership interests and servicing rights in
mortgage loans. Members assign their interests to MERS, and MERS
becomes the mortgagee of record. When one member transfers an interest
to another member, MERS privately tracks the assignment but remains the
mortgagee of record, thereby allowing members to sell their interests
without having to record the transactions in the public record. Sitton v.
Deutsche Bank Nat. Trust Co., 233 Ariz. 215, 216 n.1, ¶ 3, 311 P.3d 237, 238
n.1 (App. 2013); see also Steinberger v. McVey ex rel. Maricopa County, 1 CA-
SA 12-0087, 2014 WL 333575, at *10-11 n.9, ¶ 28 (Ariz. App. Jan. 30, 2014).



                                     2
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 90 of 104
                         WOLFSON v. B OF A, et al.
                           Decision of the Court

¶3               Wolfson defaulted on the note in June of 2010. Five months
later, MERS assigned “all beneficial interest under [the Wolfson] deed of
trust . . . together with the note” and “all rights accrued or to accrue under
said deed of trust” to Defendant/Appellee The Bank of New York Mellon
FKA The Bank of New York, as Trustee for the Certificateholders CWALT,
Inc., Alternative Loan Trust 2007-17CB Mortgage Pass-through
Certificates, Series 2007-17CB (“Mellon”). On the same date, Mellon
recorded a substitution of trustee appointing ReconTrust Company as
successor trustee, and ReconTrust Company recorded a notice of trustee’s
sale of Wolfson’s property.

¶4            Wolfson filed suit seeking an injunction to stop the trustee’s
sale. ReconTrust voluntarily cancelled the sale. After Wolfson amended
his complaint, the Defendants filed a motion to dismiss the amended
complaint under Rule 12(b)(6) of the Arizona Rules of Civil Procedure for
failure to state a claim on which relief can be granted. The trial court
granted the Defendants’ motion. Wolfson filed a motion for new trial,
which the court denied. Wolfson timely appealed, and we have
jurisdiction under A.R.S. § 12-2101(A)(1) and (5)(a).

                                  ANALYSIS

¶5             We review the dismissal of a complaint de novo. Coleman v.
City of Mesa, 230 Ariz. 352, 355, ¶ 7, 284 P.3d 863, 866 (2012). In reviewing
the dismissal of a complaint for failure to state a claim, we accept as true
the well pled facts alleged in the complaint and will affirm the dismissal
only if the plaintiff would not be entitled to relief under any interpretation
of the facts susceptible of proof. Fidelity Sec. Life Ins. Co. v. State, 191 Ariz.
222, 224, ¶ 4, 954 P.3d 580, 582 (1998). We need not, however, accept
conclusions of law or unwarranted deductions of fact. Aldabbagh v.
Arizona Dep’t of Liquor Licenses & Control, 162 Ariz. 415, 417, 783 P.2d 1207,
1209 (App. 1989). A complaint's exhibits, or public records regarding
matters referenced in a complaint, are not “outside the pleading,” and
courts may consider such documents without converting a Rule 12(b)(6)
motion into a summary judgment motion. Coleman, 230 Ariz. at 356, ¶ 9,
284 P.3d at 867.

I.     Quiet Title Claim

¶6            Arizona law does not allow a homeowner to quiet title as to
the beneficiary of the deed of trust until the debt on the home is paid or
offered to be paid. Farrell v. West, 57 Ariz. 490, 491, 114 P.2d 910, 911
(1941). Wolfson nevertheless argues that the trial court erred in applying


                                        3
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 91 of 104
                        WOLFSON v. B OF A, et al.
                          Decision of the Court

the “tender rule” to bar his quiet title claim against Mellon and that doing
so offended basic notions of due process. He asserts that if the tender
rule bars his action then only the wealthy - those in a position to tender a
large lump sum payment - would have access to the courts to quiet title to
their property.

¶7            Wolfson admits he owes some entity the outstanding
balance of the note, but he denies owing it to Mellon. He contends that his
note was never transferred to Mellon, and because the note and deed of
trust are inseparable, citing Hill v. Favour, 52 Ariz. 561, 569, 84 P.2d 575
(1938), the beneficial interest under the deed of trust was never transferred
to Mellon. Thus, Wolfson concludes that Mellon has no interest in his
property.

¶8            The trial court dismissed Wolfson’s quiet title claim under
Farrell because Wolfson had not paid or tendered payment of the
outstanding balance of the note.           Wolfson argues that Farrell is
distinguishable from this case because the identity of the party owed
money under the mortgage (the defendant-mortgagee or his assignee) was
not at issue in Farrell, while it is at issue here. Wolfson claims that he
owes no amount to Mellon because MERS lacked authority to transfer the
note, so the assignment of the note from MERS to Mellon and the
beneficial interest under the deed of trust was invalid. Because he
supposedly owes no money to Mellon, Wolfson argues that he should not
be required to pay off the note in order to avoid dismissal of his quiet title
claim.

¶9            We need not decide whether Farrell is distinguishable from
this case because Wolfson’s argument about the validity of the note’s
assignment from MERS to Mellon is a legal conclusion that we reject. See
Aldabbagh, 162 Ariz. at 417, 783 P.2d at 1209. He arrives at this conclusion
based on an unwarranted factual deduction that, because he never
received notice of any transfer of his note from Quicken Loans to an
assignee, no such transfer took place. However, the note and the deed of
trust both inform Wolfson that the lender may transfer the note at any
time without notifying him. The fact that Wolfson received no notice of
any transfer does not require the conclusion that no transfer took place. 2


2   Wolfson further asserts that the note can only be negotiated or
transferred pursuant to A.R.S. § 47-3201(B), which was not done by MERS.
Again, this is an unwarranted legal conclusion based on Wolfson never



                                      4
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 92 of 104
                        WOLFSON v. B OF A, et al.
                          Decision of the Court


¶10            The note and the deed of trust are evidence of the borrower’s
debt and the right to foreclose for failure to repay the debt. Steinberger, 1
CA-SA 0087, at *9, ¶25. The note and deed of trust demonstrate that
MERS had the power to act as the agent of any valid note holder under the
terms of the deed of trust. The plain language of the deed of trust states
that MERS was authorized to act as nominee for Quicken Loans and its
“successors and assigns.” MERS was also designated as the beneficiary
under the deed of trust, which provided that MERS had the right to
exercise the lender’s interests.

¶11           In cases such as these, MERS is the mortgagee of record and
may assign the note and the deed of trust without regard to the lender’s
legal status. Sitton, 233 Ariz. at 221, ¶ 28, 311 P.3d at 243 (citing Rosa v.
Mortgage Electronic Sys., Inc., 821 F. Supp. 2d 423, 431 (D. Mass. 2011))
MERS had the authority to transfer the beneficial interest in the deed of
trust and the note. According to the assignment, MERS transferred the
beneficial interest to Mellon. Contrary to Wolfson’s assertion, Mellon is
not an unauthorized party to whom Wolfson owes no money. As the
lender’s assignee of record, Mellon is owed all outstanding amounts on
the note, and Wolfson must pay or tender payment of the amount owed
under the note to maintain an action to quiet title. See Farrell, 57 Ariz. at
491, 114 P.2d at 911. Accordingly, the trial court did not err in dismissing
Wolfson’s quiet title claim.

II.    Declaratory Judgment

¶12           Wolfson also sought a declaratory judgment that Mellon has
no legal interest in his property because MERS had no authority to
transfer the note. For the same reasons that we affirm the dismissal of
Wolfson’s quiet title claim, the trial court did not err in dismissing
Wolfson’s request for declaratory judgment.

III.   A.R.S. § 33-420, Arizona’s false recording statute

¶13        Finally, Wolfson appeals the trial court’s dismissal of his
claim under A.R.S. § 33-420(A). Specifically, Wolfson alleges that


receiving notice of any transfer. The note itself, however, provides for
transfer without notifying the borrower.




                                     5
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 93 of 104
                        WOLFSON v. B OF A, et al.
                          Decision of the Court

Appellees knew or had reason to know that the assignment, substitution
of trustee, and notice of trustee’s sale were ineffectual because they were
not “properly notarized.” Specifically, Wolfson points out that the
recorded documents were signed in the wrong order: first, the notice of
trustee’s sale; next, the substitution of trustee; and, finally, the
assignment. 3 Because Wolfson presumes that MERS had no authority to
transfer the note to Mellon, Wolfson also alleges that the recorded
documents contained material misstatements or false claims.

¶14            This court has recently held that the recorded documents
that Wolfson challenges fall within the scope of A.R.S. § 33-420(A). See
Stauffer v. U.S. Bank Nat. Ass'n, 233 Ariz. 22, ¶ 15, 308 P.3d 1173, 1177-78
(App. 2013); Sitton, 233 Ariz. at 219, ¶ 17, 311 P.3d at 241. Thus, the trial
court erred by dismissing Wolfson’s complaint on the grounds that such
documents do not fall within the scope of A.R.S. § 33-420(A). Nonetheless,
we may affirm the trial court's grant of a motion to dismiss if it is correct
for any reason. Old Republic Nat. Title Ins. Co. v. New Falls Corp., 224 Ariz.
526, 530, ¶ 19, 233 P.3d 639, 643 (App. 2010).

¶15           We reject Wolfson’s claim that the recorded documents had
no effect because they were executed in the wrong order. A recorded
document is effective if no credibly arguable basis exists to question the
validity of the document. See Santa Fe Ridge Homeowners' Ass'n v. Bartschi,
219 Ariz. 391, 395, ¶ 11, 199 P.3d 646, 650 (App. 2008). Although the
documents were apparently signed in the wrong order, all were signed on
the same day and recorded in the proper order the following day. More
importantly, all of the executing entities apparently had the authority to
sign the recorded documents, so the documents were not void. We also
reject Wolfson’s contention that material misrepresentation or false claims
exist in the recorded documents because that contention stems from
Wolfson’s argument that MERS did not have authority to assign the note
to Mellon. This argument fails for the reasons stated above.          Thus,
Wolfson has not established that the recorded documents contained
misrepresentations (material or otherwise) or false claims.




3 Of course, the correct order would have been to sign the assignment to
Mellon, then Mellon’s substitution of trustee, and finally the substituted
trustee’s notice of trustee’s sale.



                                      6
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 94 of 104
                     WOLFSON v. B OF A, et al.
                       Decision of the Court


                          CONCLUSION

¶16          For the foregoing reasons, we affirm the trial court’s
dismissal of Wolfson’s first amended complaint.




                              :gsh




                                7
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 95 of 104




                 EXHIBIT 4
         Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 96 of 104
                                  Atkinson-Baker, Inc.
                                    www.depo.com


·1

·2· · · · · · · · · ·UNITED STATES DISTRICT COURT

·3· · · · · · · · · · · ·DISTRICT OF ARIZONA

·4· ·-----------------------------------------X

·5· ·RONALD WOLFSON,

·6· · · · · · · ·PLAINTIFF,
· · ·vs.
·7· · · · · · · · · · · · · · · · · · · ·No. 3:17-cv-08258-DMF

·8·   ·BAYVIEW LOAN SERVICING, LLC;
· ·   ·THE BANK OF NEW YORK, MELLON FKA
·9·   ·THE BANK OF NEW YORK, AS TRUSTEE
· ·   ·FOR THE CERTIFICATEHOLDERS OF THE
10·   ·CWALT, INC., ALTERNATIVE LOAN
· ·   ·TRUST 2007-17B MORTGAGE
11·   ·PASSTHROUGH CERTIFICATES,
· ·   ·SERIES 2007-17B,
12
· ·   · · · · · · DEFENDANTS.
13·   ·-----------------------------------------X

14

15· · · · · · · · · · DEPOSITION OF MYRON DE SA

16· · · · · · · · · · · · ·Phoenix, Arizona
· · · · · · · · · · · · · September 28, 2018
17· · · · · · · · · · · · · · 9:42 a.m.

18

19· ·ATKINSON-BAKER, INC.
· · ·Arizona Registered Firm R1029
20· ·1.800.288.3376 www.depo.com

21
· ·   ·REPORTED BY:
22·   ·LISA A. NANCE, RPR, CR (AZ)
· ·   ·Registered Professional Reporter
23·   ·Certified Reporter
· ·   ·Certificate No. 50349
24
· ·   ·Job No. AC0A115
25


                                 30(b)(6) Myron· De Sa
                                  September 28, 2018                        1
         Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 97 of 104
                                  Atkinson-Baker, Inc.
                                    www.depo.com


·1· · · · · · ·DEPOSITION OF MYRON DE SA, 3(B)(6)

·2· ·DESIGNEE FOR BAYVIEW LOAN SERVICING, LLC, began at

·3· ·9:42 a.m. on September 28, 2018, at Zieve, Brodnax

·4· ·and Steele, 2550 North Central Avenue, Suite 623,

·5· ·Phoenix, Arizona, before Lisa A. Nance, RPR, CR,

·6· ·Certified Reporter, Arizona Certificate Number

·7· ·50349, in and for the State of Arizona, in

·8· ·compliance with ACJA Section 7-206 (J)(3)(b) and

·9· ·pursuant to the Rules of Civil Procedure.

10

11· ·APPEARANCES:

12

13· ·FOR THE PLAINTIFF:

14·   ·THE LAW OFFICES OF BETH K. FINDSEN, PLLC
· ·   ·BY:· MS. BETH K. FINDSEN
15·   ·7279 East Adobe Drive, Suite D-12O
· ·   ·Scottsdale, Arizona 85255
16·   ·findsenb@gmail.com

17

18· ·FOR THE DEFENDANTS:

19·   ·ZIEVE, BRODNAX & STEELE, LLP
· ·   ·BY:· MS. KIM LEPORE
20·   ·3550 North Central Avenue, Suite 625
· ·   ·Phoenix, Arizona 85004
21·   ·klepore@sbslaw.com

22· · · · · · ·The following proceedings were had:

23

24

25


                                 30(b)(6) Myron· De Sa
                                  September 28, 2018                        4
                                                                            YVer1f
       Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 98 of 104
                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · · · · · · · · · · · · · · ·Phoenix, Arizona
· · · · · · · · · · · · · · · · · · ·September 28, 2018
·2· · · · · · · · · · · · · · · · · ·9:41 a.m.

·3

·4· · · · · · · · · · · · · ·MYRON DE SA,

·5· ·called as a witness herein, having been first duly sworn

·6· ·by the Certified Court Reporter, was examined and

·7· ·testified as follows:

·8

·9· · · · · · · · · · · · · ·EXAMINATION

10· ·BY MS. FINDSEN:

11· · · · Q.· ·Good morning.· My name is Beth Findsen, and I

12· ·represent the plaintiff in this lawsuit.· You understand

13· ·that?

14· · · · A.· ·Yes.

15· · · · Q.· ·All right.· And what is your name?

16· · · · A.· ·Myron De Sa.

17· · · · Q.· ·Myron De Sa.· What -- where do you work?

18· · · · A.· ·Bayview Loan Servicing, LLC.

19· · · · Q.· ·What is your position with Bayview?

20· · · · A.· ·My title is litigation manager.

21· · · · Q.· ·What does that entail?

22· · · · A.· ·Basically review all of our business records in

23· ·preparation for trials, depositions, mediations.· I also

24· ·handle a lot of loss mitigation work as well, for our

25· ·borrowers.


                               30(b)(6) Myron· De Sa
                                September 28, 2018                        5
                                                                          YVer1f
       Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 99 of 104
                                Atkinson-Baker, Inc.
                                  www.depo.com


·1· · · · A.· ·That's correct.
·2· · · · Q.· ·To Countrywide Home Loans, Inc.?
·3· · · · A.· ·That's correct.
·4· · · · Q.· ·And the stamp on the right is signed by
·5· ·Countrywide Home Loans, Inc., correct?
·6· · · · A.· ·That's correct.
·7· · · · Q.· ·And it's blank, right?
·8· · · · A.· ·That's correct.
·9· · · · Q.· ·That's what you call endorsed in blank?
10· · · · A.· ·Correct.
11· · · · Q.· ·If we look at Exhibit 13, which is the Deed of
12· ·Trust, you testified earlier that the only contracts
13· ·between Mr. Wolfson and the lenders for Bayview or BONYM
14· ·would be the note and the mortgage or the Deed of Trust;
15· ·is that correct?
16· · · · A.· ·Correct.
17· · · · Q.· ·So if you look on page 6 of the Deed of Trust,
18· ·paragraph 5, can you read the first two lines of
19· ·paragraph 5 that is entitled "Property Insurance"?
20· · · · A.· ·"Borrower shall keep the improvements now
21· ·existing or hereafter erected on the property insured
22· ·against loss by fire, hazards, including within the term
23· ·extended coverage."
24· · · · Q.· ·Okay.· That's good enough.
25· · · · · · ·And then the first sentence of the next


                               30(b)(6) Myron· De Sa
                                September 28, 2018                        111
                                                                            YVer1f
       Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 100 of 104
                                 Atkinson-Baker, Inc.
                                   www.depo.com


·1· ·paragraph, if you will read that, please?
·2· · · · A.· ·"If borrower fails to maintain any of the
·3· ·coverages described above, lender may obtain insurance
·4· ·coverage at lender's option and borrower's expense."
·5· · · · Q.· ·Then read the second to last sentence in that
·6· ·same paragraph, starting with "any amounts."
·7· · · · A.· ·"Any amounts disbursed by lender under the
·8· ·section F shall become additional debt of borrower
·9· ·secured by security instrument."
10· · · · Q.· ·Section 5, is that right; not section F?
11· · · · A.· ·I'm sorry, Section 5, yes.
12· · · · Q.· ·And then the next page, page 7 of the Deed of
13· ·Trust, paragraph 7 is entitled "Preservation Maintenance
14· ·and Protection of the Property; Inspections;" is that
15· ·correct?
16· · · · A.· ·That's correct.
17· · · · Q.· ·Can you read the first two sentences -- no,
18· ·first three?
19· · · · A.· ·"Borrower shall not destroy, damage or impair
20· ·the property, allow the property to deteriorate or commit
21· ·waste on the property.· Whether or not the borrower is
22· ·residing on the property, borrower shall maintain the
23· ·property in order to prevent the property from
24· ·deteriorating or decreasing in value due to its
25· ·condition."


                                30(b)(6) Myron· De Sa
                                 September 28, 2018                        112
                                                                             YVer1f
       Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 101 of 104
                                 Atkinson-Baker, Inc.
                                   www.depo.com


·1· · · · Q.· ·Paragraph 9 is entitled "Protection of Lender's
·2· ·Interest in the Property and Rights Under the Security
·3· ·Interest;" is that correct?
·4· · · · A.· ·That's correct.
·5· · · · Q.· ·And the very first sentence says, "If (A)" --
·6· ·parentheses A -- "borrower fails to perform the covenants
·7· ·and agreements contained in this instrument, then" -- can
·8· ·you start reading from "then"?· "Then lender."
·9· · · · A.· ·Oh, sorry.
10· · · · · · ·"Then lender may do and pay for whatever is
11· ·reasonable or appropriate to protect lender's interest in
12· ·the property and rights under the security instrument,
13· ·including protecting and/or assessing the value of the
14· ·property and securing and/or repairing the property."
15· · · · Q.· ·Okay.
16· · · · · · ·And then the first sentence of the next
17· ·paragraph?
18· · · · A.· ·The same, down here?
19· · · · Q.· ·No.· The first sentence of the next paragraph.
20· · · · A.· ·"Any amounts disbursed by lender under this
21· ·Section 9 shall become additional debt of borrower
22· ·secured by the security instrument."
23· · · · Q.· ·And do you believe that this is what allows
24· ·Bayview and BONYM to advance insurance and other property
25· ·preservation expenses for the borrower?


                                30(b)(6) Myron· De Sa
                                 September 28, 2018                        113
                                                                             YVer1f
       Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 102 of 104
                                 Atkinson-Baker, Inc.
                                   www.depo.com


·1· · · · A.· ·Absolutely.
·2· · · · · · ·MS. LEPORE:· That's all I have.
·3· · · · · · ·MS. FINDSEN:· Pass.· We're done.
·4· · · · · · ·(Whereupon, the deposition concluded at
·5· ·approximately 12:38 p.m.)
·6
·7
·8· · · · · · · · · · · · · · *· *· *                   *
·9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                30(b)(6) Myron· De Sa
                                 September 28, 2018                        114
Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 103 of 104
     Case 3:17-cv-08258-DWL Document 55 Filed 01/25/19 Page 104 of 104
                                  Atkinson-Baker, Inc.
                                    www.depo.com


1       STATE OF ARIZONA           )
2       COUNTY OF MARICOPA         ) SS.
3            BE IT KNOWN that the foregoing proceedings were
4       taken before me; that the witness before testifying was
5       duly sworn by me to testify to the whole truth; that the
6       foregoing pages are a full, true, and accurate transcript
7       of the proceedings, all done to the best of my skill and
8       ability; that the proceedings were taken down by me in
9       shorthand and thereafter reduced to print under my
10      direction.
11           I CERTIFY that I am in no way related to any of the
12      parties hereto nor am I in any way interested in the
13      outcome hereof.
14           Review and signature was requested.
15           I CERTIFY that I have complied with the ethical
16      obligations set forth in ACJA 7-206(F)(3) and ACJA 7-206
17      J(1)(g)(1) and (2).
18           Dated at Phoenix, Arizona, October 17, 2018.
19      ____________________________________________
        LISA A. NANCE, RPR, CR
20      Certified Reporter; Arizona CR No. 50349
21                      *     *        *     *      *    *   *
22           I CERTIFY that Atkinson-Baker, Inc., Court Reporters
        has complied with the ethical obligations set forth in
23      ACJA 7-206 (J)(1)(g)(1) through (6).
        ____________________________________________
24      ATKINSON-BAKER, INC., COURT REPORTERS:
        Arizona Registered Reporting Firm R1029
25



                                                                         116
                                  30(b)(6) Myron De Sa
                                   September 28, 2018
